—Order, Supreme Court, New York County (Barry Cozier, J.), entered January 15, 1999, which, in this breach of contract action, inter alia, granted defendant-respondent’s cross motion for summary judgment dismissing the complaint and all cross claims against it, unanimously affirmed, without costs.
The motion court properly determined that defendant-respondent, a general liability insurer, had not acted in bad faith when it failed to notify its insured or the insured’s excess liability carrier of the possibility of a judgment in excess of the primary policy limits (see, Monarch Cortland v Columbia Cas. Co., 224 AD2d 135, 137, lv denied 89 NY2d 807). The insured was contractually obligated to notify its excess carrier of the likelihood of such a judgment and, although aware of such likelihood, failed to give its excess carrier the required notice. Additionally, the motion court properly denied plaintiffs additional discovery since there was no basis to conclude that such discovery might yield evidence warranting a different disposition of the instant motions (see, Interested Underwriters at Lloyd’s v H.D.I. III Assocs., 213 AD2d 246, 248). Concur— Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.